Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
    Claims 1—4 have been examined in this application.  Claim 5—9 have been withdrawn. This communication is a Non-Final Rejection in response to Applicants response filed on 8/23/2022.  
	Election/Restrictions
Applicant’s election without traverse of Invention I Claims 1—4  in the reply filed on 08/23/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application 20130074266 A1 to Wu (Wu hereafter).
As per claim 1, Wu teaches A transmission device (see Fig. 4; pg.1 para [0018]: "FIG. 4 is a perspective view of an apparatus for lifting and lowering a head board and a foot board of the hospital bed shown in FIG. 3;") of a hospital bed (see 100—Fig.3: hospital bed),the hospital bed including a body (see 10—Fig.3: body),a head (see 20—Fig.3: head), and a bed end (see 30—Fig.3: bed end), the transmission device comprising: a main motor (see 40—Fig.3: main motor ) disposed on a bottom of the body (see pg. para [0027]: "The first motor unit 40 is provided beneath the frame 10.") and including a socket (see 41—Fig.4: socket ) formed on an external face of the main motor (see pg.1-2 para [0027]: " However, it should be noted that the first motor unit 40 includes a pair of sockets 41 exposed to the exterior."); a connection rod unit (see 50—Fig.4: connection rod unit ) including a first fixing rod (see 51—Fig.4: first fixing rod) connected to the head (see pg.2 para [0028]: "The shaft unit 50 includes a first shaft 51 and a second shaft 52. The first shaft 51 is connected to the head board 20 while the second shaft 52 is connected to the foot board 30.") and a second fixing rod (see 52—Fig.4 ) connected to the bed end(see pg.2 para [0028]); a driver (see 70—Fig.5) mounted on a side of the main motor (see pg.2 para [0037]: "At first, the first motor unit 40, the gear box 60 and the second motor unit 70 are connected to one another"), and the driver including an accommodation space (see 61 & 73—Fig.4 examiner note)
 Note: The examiner considers the interior area of element 61 & and 73 as the accommodation space.
defined between a first case and a second case (see annotated Fig.4),

    PNG
    media_image1.png
    603
    608
    media_image1.png
    Greyscale

a driving motor (see 71—Fig.5: driving motor) and a reducer (see 62 & 63—Fig.5) which are received in the accommodation space (see pg.2 para [0029]: "The cover 66 is attached to the shell 61 by a plurality of screws 67 after the first gear 62 and the second gear 63 are located in the shell 61 "), a power cable (see 72—Fig.5: power cable) connected with the driver (see pg.2 para [0031]: "The second motor unit 70 includes a motor 71, a pair of wires 72 and a shell 73"), and a drive shaft driven by the driving motor (see 64 & 65—Fig.5: drive shaft);the first case having a first coupling orifice (see annotated Fig.4 : first coupling orifice), and the second case having a second coupling orifice (see annotated Fig.4 : second coupling orifice),

    PNG
    media_image2.png
    670
    624
    media_image2.png
    Greyscale

wherein two ends of the drive shaft extend to the first coupling orifice of the first case and the second coupling orifice of the second case (see annotated Fig.4 ) and to connect with the first fixing rod and the second fixing rod, thus connecting with the head and the bed end (see pg.2 para [0033]: " Referring to FIGS. 4, 6 and 8, to lift or lower the head board 20 but lower or lift the foot board 30, the first shaft 51 is connected to the second axle 65 while the second shaft 52 is connected to the first axle 64 as shown by phantom lines in FIG. 4."); wherein the power cable is connected between the socket and the driving motor so as to supply a power to the driving motor (see pg.2 [0031] : "The second end 722 of each of the wires 72 is inserted in a related one of the sockets 41 of the first motor unit 40. ") and to lift or descend the head and the bed end synchronously (see Claim 1: "and a pair of wires for electrically connecting the motor of the second motor unit to the first motor unit, wherein the second motor unit lifts and lowers the head board and the foot board through the gear box and the shaft unit.").
As per claim 2, Wu teaches The transmission device as claimed in claim 1, wherein the driver further includes a holder (see annotated Fig. 5) and multiple locking elements (see 74—Fig.5: locking elements), and the holder is locked on the main motor by using the multiple locking elements (see examiner note; pg.2 para [0031]: ""The shell 73 of the second motor unit 70 is secured to the shell 61 of the gear box 60 by several screws 74. ).
Note: It may be understood that locking element (74) fix holder to element (61) which is fixed to main motor (40) as shown in Fig.4.

    PNG
    media_image3.png
    733
    1209
    media_image3.png
    Greyscale



As per claim 4, Wu teaches The transmission device as claimed in claim 1, the connection rod unit further including a first gear seat (see annotated Fig.3:  first gear seat) arranged on a distal end of the first fixing rod and configured to connect with the head (see pg.2 para [0028]: " Moreover, the second shaft 52 is connected to the crank 80 that can be operated to lift and lower the head board 20 and the foot board 30 manually."), a second gear seat arranged on a distal end of the second fixing rod (see annotated Fig.3: second gear) and configured to connect with the bed end (see pg.2 para [0028]).

    PNG
    media_image4.png
    443
    717
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US Patent Application 20130074266 A1 to Wu in view of US Patent Application 20120036639 A1 to Wu (Wu ‘639 hereafter).
As per claim 3, Wu teaches The transmission device as claimed in claim 1, wherein the driver further includes multiple seal rings (see annotated Fig.5:on page 6) ,and multiple connection bolts (see 67—Fig.5: connection bolts ),the multiple seal rings are received in the first coupling orifice of the first case (see annotated Fig.5: ) and the second coupling orifice of the second case(see annotated Fig.5: ) 
Wu does not teach ,multiple sleeves ,and the multiple sleeves are connected on the two ends of the drive shaft by way of the multiple connection bolts and extending out of the first coupling orifice and the second coupling orifice.
In Wu ‘639 teaches, ,multiple sleeves (see 44—Fig.4),
 Note: The examiner considers the top and bottom compartments of element 44 as two independent sleeves.
and the multiple sleeves are connected on the two ends of the drive shaft by way of the multiple connection bolts (see annotated Fig. 4) and extending out of the first coupling orifice and the second coupling orifice (see annotated Fig.4 ).


    PNG
    media_image5.png
    485
    868
    media_image5.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Wu with the teachings of Wu ‘639 with the motivation of maintaining elements of the transmission device within the case (see pg. para [0025] "The cover 44 keeps the gears 42 and 43 in the cage 41).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        9/24/2022

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/27/2022